Citation Nr: 9929240	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1930 to September 
1940, and from October 1940 to June 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claims.

This matter was previously before the Board in July 1996, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  The medical evidence shows that the veteran's hearing 
loss is due to in-service noise exposure.

2.  There is no competent medical diagnosis of tinnitus in 
the evidence on file.



CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's ears were clinically 
evaluated as "good" on an extension of enlistment 
examination conducted in September 1934.  On voice testing, 
his hearing was found to be 15/15 bilaterally.  Subsequent 
examinations conducted in September 1936, September 1940, 
October 1940, October 1944, June 1948, October 1948, October 
1951, June 1952, August 1953, and January 1958, clinically 
evaluated his ears as normal.  The veteran's hearing was 
found to be 15/15, bilaterally, on voice testing conducted in 
September 1936, September 1940, October 1940, October 1944, 
October 1948, and October 1951.  On his June 1948 
examination, the veteran's hearing was found to be 40/40 
bilaterally on watch testing; 20/20 bilaterally on coin click 
testing; and 15/15 bilaterally on spoken and whispered voice 
testing.  Similarly, the veteran's hearing continued to be 
15/15 bilaterally on spoken and whispered voice testing 
conducted at the June 1952, August 1953, and January 1958 
examinations.

The service medical records show no treatment for or 
diagnosis of hearing problems during the veteran's period of 
active duty.

A DD Form 214 is on file which indicates that  the veteran's 
occupational specialty was that of a Gunner's Mate.  His 
related civilian occupation was listed as being that of an 
armament installer.

The RO received the veteran's claim of entitlement to service 
connection for bilateral hearing loss and tinnitus in January 
1994.  At that time, the veteran contended that both 
disabilities had their inception during his period of active 
service.  The veteran also submitted copies of a private 
audiological evaluation, conducted in February 1993, which 
appears to reveal pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
65
60
LEFT
10
35
50
70
90

Bilateral sensorineural loss consistent with gunnery noise 
exposure was reported.  These records also note that hearing 
aids had been recommended four years earlier.

In a February 1994 statement, the veteran reported that he 
had gunnery duties during his period of active duty, and that 
he was a rifle instructor for two years.  He also stated that 
the military did not provide him with any ear protection 
during his period of active duty.

Medical records are on file from the March Air Force Base, 
which cover the period from May 1964 to February 1994.  Among 
other things, these records show treatment for hearing loss 
in January and February 1988, as well as February 1993 
(copies of which were already submitted).  The veteran was 
assessed with sensorineural hearing loss in February 1988.  
Nothing in these records related the veteran's hearing loss 
to his period of active duty.

In an April 1994 rating decision, the RO denied service 
connection for hearing loss and tinnitus.  The RO found that 
the service medical records did not show any complaint of, 
treatment for or diagnosis of either condition during the 
veteran's active service, and the medical records did not 
show that hearing loss was incurred in or aggravated by 
service, or present to a compensable degree within the first 
post-service year.

In various statements on file, the veteran continued to 
contend that his hearing loss was due to gun fire/acoustic 
trauma that he experienced during active duty.  He maintained 
that he was not provided with any ear protection during 
service.  Further, he indicated that he did experience 
hearing problems during service, but that he did not seek 
medical treatment at that time.  He maintained that he did 
not seek medical treatment during service unless he was 
really hurt or really sick.

When the case came before the Board in July 1996, it was 
remanded to try to obtain additional medical records, and to 
accord the veteran a VA audiology examination to determine 
the onset and etiology of any hearing loss and tinnitus.  

The veteran underwent a VA audio examination in December 
1996.  He reported that he had been exposed to small arms 
fire while in service.  Audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
60
65
LEFT
10
35
55
70
95

Speech discrimination scores were 96 percent for the right 
ear, and 94 percent for the left ear.  The examiner stated 
that the test results showed bilateral sensorineural hearing 
loss and normal speech discrimination.  Further, the examiner 
opined that the etiology of the hearing loss was most 
probably related to presbycusis and noise.  The examiner 
indicated that there was no tinnitus.  In an August 1997 
addendum, the examiner stated that the onset of the veteran's 
hearing loss occurred with exposure to small arms fire while 
in service and that the majority of his hearing loss was due 
to noise exposure.

The veteran underwent a VA examination for audio-ear disease 
in January 1997.  At this examination, the veteran gave a 
history of being a gunner in the military for twenty-three 
years, and also as a rifle range instructor for two years.  
The examiner found that the veteran did not appear to have 
any active ear disease, nor any infectious ear disease.  
Following examination, the examiner diagnosed bilateral 
probable sensorineural hearing loss.  

A March 1997 VA examination report for audio-ear disease is 
on file which notes the results of the previous examination, 
including the fact that a prior audiogram showed bilateral 
sensorineural hearing loss, worse on the left than the right.  
The examiner stated that this was consistent with the use of 
a rifle by a right handed person.  Moreover, the examiner 
stated that while the veteran's sensorineural hearing loss 
was certainly partially due to presbycusis, it was a quite 
significant amount and certainly consistent with gunnery 
noise exposure during the veteran's time in the service.

A December 1997 VA medical addendum noted that a VA physician 
opined, based on the veteran's test results, that the 
etiology of the hearing loss had a noise induced factor - 
"walking around guns."  

Computer generated sheets are on file which show that the 
veteran was scheduled for  new VA examinations in May 1997 
and February 1999, but that he failed to report.

The RO confirmed and continued the denial of service 
connection for hearing loss and tinnitus in a July 1999 
Supplemental Statement of the Case.  With respect to the 
hearing loss claim, the RO found that there was no evidence 
to corroborate the veteran's account that he was exposed to 
gunnery noise during service and was not afforded ear 
protection.  In regard to the tinnitus, the RO found that 
there was no diagnosis of tinnitus and no corroboration that 
the veteran was exposed to gunnery noise during service.

In a September 1999 statement, the veteran's representative 
contended that M21-1 provisions required a full development 
by the RO prior to making a well-grounded determination.  
Therefore, the representative asserted that if the Board 
determined the claim was not well-grounded, then it should 
remand the case for compliance with those M21-1 provisions.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  As a preliminary matter, the Board notes that the 
evidence on file shows that the veteran failed to report for 
VA examinations scheduled in conjunction with his claim in 
May 1997 and February 1999.  VA regulations provide that 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record," 
unless the claimant can show "good cause" for his or her 
failure to appear.  Examples of good cause include, but are 
not limited to, "the illness or hospitalization of the 
claimant, death of an immediate family member, etc."  38 
C.F.R. § 3.655 (1998).  No reason is given for the veteran's 
failure to appear.  Consequently, the Board will proceed to 
adjudicate the veteran's service connection claims based upon 
the evidence of record.


Hearing Loss.  In the instant case, the Board finds that the 
claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  The veteran's account of 
noise exposure during service is presumed credible for the 
purpose of determining whether his claim is well-grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (2996); King v. Brown, 5 
Vet. App. 19, 21 (1993).  The medical evidence shows that the 
veteran currently has a hearing loss disability as defined by 
38 C.F.R. § 3.385.  The various VA examination reports 
provide the requisite medical nexus between the veteran's 
current disability and his period of active service.  Thus, 
his claim is well grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
hearing loss does not end with the finding that the case is 
well grounded.  In determining that the veteran's claim is 
well grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

As mentioned above, the RO denied the veteran's claim on the 
basis that there was no evidence to corroborate the veteran's 
account of noise exposure during service.  However, the Board 
is of the opinion that the veteran's account is consistent 
with his occupational specialty of gunner's mate.  Further, 
the Board notes that the veteran served in the military for 
over twenty years.  Consequently, the Board is of the opinion 
that it is quite probable that the veteran was exposed to 
some type of gun fire at some point during his period of 
active duty.  Finally, the Board notes that there is nothing 
of record which refutes the validity of the veteran's account 
of in-service noise exposure.  The Board notes that the 
veteran's account has remained consistent since he filed his 
initial claim in 1994.  Therefore, the veteran's account of 
noise exposure is found to be valid.

All of the medical evidence to address the etiology of the 
veteran's hearing loss has indicated that it is related, at 
least in part, to the veteran's account of in-service noise 
exposure.  Neither the Board nor the RO can reject medical 
evidence, or reach an opposite conclusion, based solely on 
its own unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Thus the Board must accept this 
conclusion as correct.  

For the reasons stated above, the Board finds that the 
evidence on record supports a grant of service connection for 
bilateral hearing loss.


Tinnitus.  The Board finds that the veteran's claim of 
entitlement to service connection for tinnitus is not well 
grounded.  A review of the medical evidence on file does not 
show that the veteran has ever received a competent medical 
diagnosis of tinnitus.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  The tests for well 
groundedness as outlined in both Caluza, supra, and Savage, 
supra, both require medical evidence of a current disability.  
Since no such evidence is on file, the claim is not well 
grounded and must be denied.

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

Regarding the contention that certain M21-1 provisions 
require a full development by the RO prior to making a well-
grounded determination, the Board notes that it is required 
to follow the precedent opinions of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  38 U.S.C.A. § 7269; see also 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9, prior to determining that a 
claim is not well-grounded.  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998), the Federal Circuit upheld the Court's 
interpretation of 38 U.S.C.A. § 5107(a) and held that VA has 
no duty to assist the claimant in the absence of a well-
grounded claim.  Moreover, in the recent case of Morton v. 
West, 12 Vet. App. 477 (1999), the Court expressly rejected 
the argument that the provisions of the M21-1 manual require 
a duty to assist prior to the submission of a well-grounded 
claim.  

However, VA may, dependent on the facts of the case, have a 
duty to notify the veteran of the evidence needed to support 
his claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  In the instant case, the Board 
finds that the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

